Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in E. Leitz, Inc., et al. v. United States, 38 Cust. Ct. 457, Abstract 60614, and it has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above remands of protest consists of Microscopes and Microscope Parts and Wooden Cabinets, containers for said microscopes and microscope parts, which were the subject of a judgment and decision by the First Division of this Court in the case of E. Leitz, Inc., et al. v. United States, Abstract 60614, on April 10, 1957, wherein it is stated “* * * and remand the matters pursuant to the provisions of Title 28 U. S. C. § 2636 (d), for further proceedings before a single judge sitting in reappraisement for determination of the value the imported merchandise in the manner provided for by law.”
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of such merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States were as follows:
*625United
States
Invoice dollars
Entry No. Merchandise price each Less per discount each
E. Leitz, Inc. — Remand of protest 268624AK/21718-53
952666_ 5 Microscopes Ortholux II with tube OIYEESINE. $482. 00 25% $361. 50
5 Cabinets_ 19. 20 25% 14. 40
5 Microscopes HO 20/02_ 70. 84 25% 53. 13
5 Containers_ 7. 56 25% 5. 67
5 Microscopes HO 20/95_ 78. 68 25% 59. 01
5 Containers_ 7. 56 25% 5. 67
905629_ 12 Polarisation Microscopes IIIM with filter-arrangement and large 172. 20 25% 129. 15
illuminating apparatus “C” IIVUT.
12 Cabinets_ 18. 20 25% 13. 65
906887_ 3 Traveling Microscopes Model H EEQAL. 124. 74 25% 93. 55
3 Cases_ 8. 68 25% 6. 51
2 Polarizing Microscopes MOP POEMP. 306. 88 25% 230. 16
2 Cabinets_ 22. 96 25% 17. 22
Manca, Inc. — Remand of protest 267412-K/3033-55
953867_ 4 Phase Contrast equipment for 269.32 25% 201. 99 Ortholux PHECS.
4. 80 25% 4 Cases_ 3. 60
266. 52 25% 3 Phase Contrast equipment for 13-stand PHAYM. 199. 89
4. 80 25% 3 Cases_ 3. 60
Manca, Inc. — Remand of protest 262901-K/19562-54
WH92525. 4 Microscopes “Dialux”_ 314. 24 25% 4 Cases_ 21.00 25% 235. 68 15. 75
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the above remands of protest may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be tbe proper basis for appraisement of the merchandise in question, and I hold such dutiable value for each of the articles to be as hereinabove set forth in the stipulation of submission. Judgment will be rendered accordingly.